UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1461


THOMAS RAYMOND FIRRIOLO,

                   Plaintiff - Appellant,

            v.

SOUTH CAROLINA LAW ENFORCEMENT DIVISION, State of South
Carolina, Employees, et al.; LIEUTENANT ELIZABETH CORLEY, (SLED)
South Carolina Law Enforcement Division, State of South Carolina; MARK
KEEL, Chief of (S.L.E.D.), Law Enforcement Division, State of South Carolina;
PAUL GRANT, Assistant Chief, South Carolina Law Enforcement Division, State
of South Carolina; CITY OF GREENVILLE, Employees; MR. BRAD RICE; MR.
JEFF BOWEN; MR. GARY FENELL; MS. JODIE DUDASH; MR. BOBBIE
SKINNER; MS. CYNTHA VILARDO; MS. TOMMY, of Greenville Cares (Jane
Doe),

                   Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Donald C. Coggins, Jr., District Judge. (3:17-cv-03319-DCC)


Submitted: October 23, 2018                                 Decided: October 25, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.
Thomas Raymond Firriolo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Thomas Raymond Firriolo seeks to appeal the district court’s order accepting the

magistrate judge’s recommendation and dismissing without prejudice his civil complaint.

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Because it is

possible that Firriolo could cure the defects in his complaint through amendment, the

district court’s order he seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. See Goode v. Cent. Va. Legal Aid Soc’y, 807 F.3d 619,

623-25, 628-30 (4th Cir. 2015).        Accordingly, we dismiss the appeal for lack of

jurisdiction and remand the case to the district court with instructions to allow Firriolo to

file an amended complaint. We deny Firriolo’s motions to appoint counsel, to order an

investigation, and to subpoena records, as well as his recent motion for an extension of

time to file additional supplemental briefs in this appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                              DISMISSED AND REMANDED




                                              3